ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Byrd Enterprises Unlimited, Inc.             )      ASBCA No. 59042
                                             )
Under Contract Nos. FA4600-08-C-0002         )
                    FA4600-08-P-0002         )

APPEARANCE FOR THE APPELLANT:                       John W. Francisco, Esq.
                                                     Edmunds & Williams
                                                     Lynchburg, VA

APPEARANCES FOR THE GOVERNMENT:                     Lt Col James H. Kennedy III, USAF
                                                     Air Force Chief Trial Attorney
                                                    William M. Lackermann, Jr., Esq.
                                                     Senior Trial Attorney
                                                    Anna F. Kurtz, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: 18 September 2014



                                                 ELIZABETH W. NEWSOM
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59042, Appeal of Byrd Enterprises
Unlimited, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals